NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       JILL MARIE KNOX, Appellant.

                             No. 1 CA-CR 22-0185
                               FILED 11-17-2022


           Appeal from the Superior Court in Yavapai County
                       No. V1300CR202080343
                The Honorable Michael R. Bluff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joshua C. Smith
Counsel for Appellee

Law Offices of Stephen L. Duncan PLC, Scottsdale
By Stephen L. Duncan
Counsel for Appellant
                            STATE v. KNOX
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Cynthia J. Bailey and Vice Chief Judge David B. Gass joined.


T H U M M A, Judge:

¶1           Defendant Jill Marie Knox appeals her convictions for
manslaughter, aggravated assault, criminal damage and aggravated
driving while under the influence with a passenger under 15 years of age.
Because she has shown no error, her convictions and sentences are
affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2             One afternoon in February 2020, Knox was driving in Yavapai
County with her five-year-old daughter in the back seat. Her daughter was
sitting in the middle seat, restrained only by the lap belt. Several witnesses
saw Knox driving erratically, tailgating other vehicles and swerving in and
out of her lane. At one point, she veered off the side of the road, swerved
back into her lane, and crossed the double-line into oncoming traffic. Knox
collided head-on with an oncoming vehicle. Knox did not apply her brakes
before impact.

¶3            As a result of the crash, Knox’ daughter sustained significant
head injuries, later dying of blunt force brain trauma. The driver of the
oncoming vehicle was severely injured, with an acute fracture to his leg
requiring multiple corrective surgeries. His vehicle, valued at $5,000, “was
completely totaled.”

¶4            When questioned by officers, Knox admitted to smoking
medical marijuana and taking a number of prescription drugs earlier that
day. Knox said she began feeling tired before the crash “must have blacked
out.” She claimed to have restrained her daughter using only a lap belt
because their dog vomited in her car seat. Although officers located a car
seat in the vehicle, they did not recall seeing vomit on the seat.




                                      2
                             STATE v. KNOX
                            Decision of the Court

¶5           Officers located prescription bottles, medical marijuana and
pipes in Knox’ vehicle. The labels on the prescription bottles specified that
the drugs may cause drowsiness and the user should exercise care when
operating a vehicle. Similarly, Knox’ medical marijuana card stated that the
drug could impair the user’s ability to drive a vehicle.

¶6             An analysis of Knox’ blood revealed the presence of
carisoprodol, meprobamate, gabapentin and tetrahydrocannabinol (THC)
in her system. A forensic scientist later testified these drugs, all of which
have depressant-like effects, can impair a person’s ability to drive. She
further testified that the impact of the drugs when taken together would be
“more enhanced than if there was just one of those drugs alone.”

¶7             The State charged Knox with one count of manslaughter, a
Class 2 felony and dangerous offense; aggravated assault, a Class 4 felony
and dangerous offense; criminal damage, a Class 5 felony; and aggravated
driving while under the influence with a passenger under 15 years of age,
a Class 6 felony.1 At trial, the State presented evidence from the forensic
scientist, eyewitnesses, responding officers, firefighters and medical
examiners. Knox unsuccessfully moved for a judgment of acquittal at the
close of the State’s case. See Ariz. R. Crim. P. 20(a) (2022).2 Knox elected not
to testify, as was her right. She did, however, call a number of witnesses
including a physician assistant with knowledge of her prescription history.

¶8            The jury convicted Knox on all counts. The superior court
sentenced Knox to an aggregate term of 13 years in prison. This court has
jurisdiction over Knox’ timely appeal under Article 6, Section 9, of the
Arizona Constitution and Arizona Revised Statutes (A.R.S.) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A).

                               DISCUSSION

I.     The Trial Evidence Was Sufficient to Support the Convictions.

¶9          Knox argues the superior court erred in denying her motion
for judgment of acquittal, claiming the State failed to present sufficient
evidence she committed manslaughter or acted recklessly. This court
reviews de novo the denial of a motion for judgment of acquittal and the

1 Before trial, the court dismissed another count of aggravated driving while

under the influence with a passenger under 15 years of age, a Class 6 felony.

2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                       3
                             STATE v. KNOX
                            Decision of the Court

sufficiency of the evidence to support a conviction. See State v. Bible, 175
Ariz. 549, 595 (1993).

¶10           A judgment of acquittal is appropriate only “if there is no
substantial evidence to support a conviction.” Ariz. R. Crim. P. 20(a).
Substantial evidence is such proof that “reasonable persons could accept as
adequate and sufficient to support a conclusion of defendant’s guilt beyond
a reasonable doubt.” State v. Jones, 125 Ariz. 417, 419 (1980). “The sufficiency
of the evidence must be tested against the statutorily required elements of
the offense.” State v. Pena, 209 Ariz. 503, 505 ¶ 8 (App. 2005).

¶11            To prove Knox committed manslaughter, the evidence had to
show she recklessly caused her daughter’s death. See A.R.S. § 13-1103(A)(1).
The State was also required to prove Knox acted recklessly in committing
aggravated assault and criminal damage. See A.R.S. §§ 13-1203(A)(1)
(assault), -1204(A)(3) (aggravated assault), -1602(A)(1) (criminal damage).
A person acts recklessly when the person “is aware of and consciously
disregards a substantial and unjustifiable risk.” A.R.S. § 13-105(10)(c). This
“risk must be of such nature and degree that disregard of such risk
constitutes a gross deviation from the standard of conduct that a reasonable
person would observe in the situation.” Id.

¶12           The State presented evidence that Knox had multiple
prescriptions drugs and THC in her system at the time of the crash. Each of
these drugs alone could have impaired her ability to drive, and the effect of
the drugs when combined enhanced that risk. The labels on the prescription
bottles, and the disclaimer on her medical marijuana card, warned her of
the risks associated with driving while using those drugs. The evidence
established that Knox was driving erratically, she did not attempt to pull
over, and she did not apply her brakes before colliding with the oncoming
vehicle. Her daughter was not restrained in a car seat at the time of the
crash, even though a functioning car seat was found in the vehicle. Thus,
the State presented sufficient evidence that Knox was aware of and
consciously disregarded the risk she posed to her minor daughter and all
other vehicles on the roadway.

¶13           After viewing the evidence in the light most favorable to the
prosecution, a “rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,
319 (1979). Accordingly, the superior court did not err in denying Knox’
motion for judgment of acquittal.




                                       4
                             STATE v. KNOX
                            Decision of the Court

II.    Admission of Gabapentin Testimony Was Not Error.

¶14            Knox challenges the admissibility of testimony concerning a
toxicology report showing she had gabapentin in her system at the time of
the crash. Knox argues that the State untimely disclosed the report and
prevented her from hiring an expert witness to review and potentially
refute the report’s findings. The decision to preclude evidence because of
untimely disclosure is within the discretion of the superior court. See State
v. Rienhardt, 190 Ariz. 579, 586 (1997). This court will overrule the court’s
decision only if the defendant shows the delayed disclosure resulted in
prejudice. Id.

¶15            Due process requires that the State timely disclose material
evidence. See State v. Gulbrandson, 184 Ariz. 46, 63 (1995). One of the
purposes of timely disclosure is to avoid undue delay and surprise. See State
v. Stewart, 139 Ariz. 50, 59 (1984). The superior court has the authority to
impose the appropriate sanction for a disclosure violation, and that
sanction should be proportional to the degree of prejudice caused. See Ariz.
R. Crim. P. 15.7; State v. Ramos, 239 Ariz. 501, 504 ¶ 9 (App. 2016). The factors
to consider include the importance of the evidence, prejudice to the defense
and whether the violation involved bad faith. See State v. Towery, 186 Ariz.
168, 186 (1996).

¶16           Early in the case, the State disclosed the initial toxicology
report showing Knox had carisoprodol, meprobamate, and THC in her
blood at the time of the collision. At that time, the instrument used to
analyze blood could not test for gabapentin. Shortly before trial, the State
learned that the forensic scientist could test for gabapentin using a new
instrument obtained by the laboratory. The forensic scientist retested the
blood and completed a second toxicology report showing gabapentin was
present in Knox’ system at the time of the collision. The State promptly
disclosed the report to Knox.

¶17             On the first day of trial, Knox moved to preclude any mention
of the second toxicology report, arguing the State’s late disclosure impacted
her ability to hire an expert witness and challenge the evidence. The State
argued that Knox admitted to taking gabapentin on the date of the offenses
and knew her use of the drug would be discussed at trial. The superior court
denied the motion to preclude, and Knox did not request a continuance. At
trial, officers testified that they located a bottle of gabapentin in Knox’
vehicle and she admitted to taking the drug prior to the collision. The
forensic scientist testified regarding the first and second toxicology reports,
confirming that the laboratory’s new instrument could screen for


                                       5
                              STATE v. KNOX
                             Decision of the Court

gabapentin and the test revealed the presence of gabapentin in Knox’ blood.
Knox’ physician assistant testified that she had been prescribed gabapentin
as a pain medication and she did not appear to be abusing the drug.

¶18           The delayed disclosure of the second toxicology report did
not subject Knox to undue surprise. See Stewart, 139 Ariz. at 59. The State
provided Knox with sufficient notice of which prescription drugs would be
discussed at trial, including gabapentin. Based on Knox’ admissions and
the evidence located in her vehicle, she knew her gabapentin use would be
relevant to the offenses and chose not to secure an expert witness to
challenge that evidence. Upon learning the forensic scientist could test for
gabapentin, the State requested, received and disclosed the results before
trial. Knox did not ask for a continuance to investigate the issue. And
finally, Knox was able to present testimony from her physician assistant
regarding her prescribed, therapeutic use of the drug.

¶19           Without any showing that the late disclosure resulted from
bad faith on the State’s part or that Knox suffered prejudice, there was no
abuse of discretion in permitting the testimony.

III.   Admission of Medical Examiner Testimony Was Not Error.

¶20            Knox further contends the superior court erred in allowing
testimony from two medical examiners. She argues that the testimony was
unfairly prejudicial and cumulative. Because she did not object to this
testimony below, this court reviews only for fundamental, prejudicial error.
See State v. Escalante, 245 Ariz. 135, 142 ¶ 21 (2018).

¶21              Relevant evidence is admissible unless “its probative value is
substantially outweighed by a danger of . . . unfair prejudice, confusing the
issues, misleading the jury, undue delay, wasting time, or needlessly
presenting cumulative evidence.” Ariz. R. Evid. 401, 403. Not all harmful
evidence results in unfair prejudice. See State v. Shurz, 176 Ariz. 46, 52 (1993).
“After all, evidence which is relevant and material will generally be adverse
to the opponent.” Id. Although the details of a victim’s cause of death tend
to be tragic, such evidence is admissible unless presented “for the sole
purpose of inflaming the jury.” State v. Gerlaugh, 134 Ariz. 164, 169 (1983);
see also State v. Spreitz, 190 Ariz. 129, 142 (1997) (noting the facts surrounding
a victim’s cause of death are always relevant in a homicide case). Moreover,
evidence that provides “different perspectives” of what occurred is not
considered needlessly cumulative. State v. Escalante-Orozco, 241 Ariz. 254,
279, ¶ 86 (2017), abrogated on other grounds by Escalante, 245 Ariz. at 140, ¶15.




                                        6
                            STATE v. KNOX
                           Decision of the Court

¶22             The State elicited testimony, without objection, from two
medical examiners regarding injuries and cause of death. The first medical
examiner, who conducted the autopsy, testified that Knox’ daughter
sustained numerous injuries to her torso, spinal cord, and brain. He
testified that complications from blunt force injuries and blood loss to her
brain caused her death. The second medical examiner, a neuropathologist,
testified that she specifically examined injuries to her brain and spinal cord
after the autopsy. She provided a more detailed cause of death, testifying
that her “primary brain injury [was] the hypoxic-ischemic
encephalopathy,” which meant she was not receiving blood or oxygen to
her brain resulting in cardiac arrest. The State did not admit any reports or
photographs associated with the autopsy or post-autopsy examinations.

¶23           As noted above, the State was required to prove the crash
caused the death. See A.R.S. § 13-1103(A)(1). The testimony provided by the
medical examiners was relevant to establish the cause of death, as well as
the significant injuries she sustained. The first medical examiner was
necessary in describing the results of the autopsy, and the second medical
examiner provided an additional neuropathological diagnosis and more
detailed cause of death. Although the witnesses both testified as to brain
and spinal cord injuries, their testimony was necessary in fully explaining
and contextualizing her cause of death. See Rienhardt, 190 Ariz. at 584
(finding no error where the admission of graphic “photographs of a murder
victim are relevant if they help to illustrate what occurred”). The testimony
was neither admitted for an improper purpose nor needlessly cumulative.
See Ariz. R. Evid. 403. Knox has failed to establish error, fundamental or
otherwise.

                              CONCLUSION

¶24           Knox’ convictions and resulting sentences are affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        7